


110 HR 2041 IH: To amend the Miscellaneous Trade and Technical

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2041
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mrs. Miller of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Miscellaneous Trade and Technical
		  Corrections Act of 2004 to authorize the establishment of Integrated Border
		  Inspection Areas at the Blue Water Bridge connecting Port Huron, Michigan, and
		  Point Edward, Ontario, Canada.
	
	
		1.Authority to establish
			 Integrated Border Inspection Areas at Blue Water Bridge connecting Port Huron,
			 Michigan, and Point Edward, Ontario, CanadaSection 1560 of the Miscellaneous Trade and
			 Technical Corrections Act of 2004 (Public Law 108–429; 19 U.S.C. 1629 note) is
			 amended by adding at the end the following:
			
				(c)Authority To
				establish IBIAs at Blue Water Bridge connecting Port Huron, Michigan, and Point
				Edward, Ontario, CanadaUsing
				the authority granted by this section and under section 629 of the Tariff Act
				of 1930 (19 U.S.C. 1629), the Commissioner of U.S. Customs and Border
				Protection of the Department of Homeland Security, in consultation with the
				Canadian Customs and Revenue Agency, is authorized to seek to establish
				Integrated Border Inspection Areas on each side of the Blue Water Bridge
				connecting Port Huron, Michigan, and Point Edward, Ontario,
				Canada.
				.
		
